— Judgment unanimously affirmed. Memorandum: We conclude that the evidence, viewed in the light most favorable to the People and granting it all reasonable inferences, was legally sufficient to support defendant’s convictions of grand larceny in the third degree and *1107criminal possession of a weapon in the fourth degree (People v Way, 59 NY2d 361, 365; People v Benzinger, 36 NY2d 29, 32). Further, the trial court did not err in refusing to charge the jury that to convict defendant of grand larceny in the third degree, the People must establish that defendant intended to steal a firearm. The People need only establish that defendant stole property (Penal Law § 155.05) and that the property stolen was in fact within one of the categories specified in Penal Law former § 155.30. There is no requirement that the People prove defendant intended to steal a particular category of property (see, People v Magee, 98 AD2d 874). (Appeal from judgment of Erie County Court, Wolfgang, J. — grand larceny, third degree, and another offense.) Present — Dillon, P. J., Callahan, Pine, Lawton and Davis, JJ.